 1                                                                     JS-6
 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11    SKYWELL, LLC,                            )   No. 5:19-cv-05216-RGK-RAO
                                               )
12                          Plaintiff(s),      )
                                               )
13        vs.                                  )
                                               )   ORDER
14                                             )
      HON HAI PRECISION INDUSTRY               )
15    COMPANY, LTD.                            )
                                               )
16                     Defendant(s).           )
      ________________________________
17

18          Based on the parties’ Joint Stipulation to Stay Case Pending Arbitration, IT IS HEREBY

19   ORDERED that this action be removed from the active caseload without prejudice to reopen the

20   matter to enforce the arbitration.

21

22   DATED: October 28, 2019                       ________________________________
                                                   R. GARY KLAUSNER
23                                                 UNITED STATES DISTRICT JUDGE

24

25

26

27

28
